                 Case 1:18-cv-00346-LY Document 34 Filed 10/30/20 Page 1 of 1

                                       United States District Court
                                        Western District of Texas
                                                 Austin
                                           Deficiency Notice


To:            Mettenburg, Jo
From:          Court Operations Department, Western District of Texas
Date:          Friday, October 30, 2020
Re:            01:18-CV-00346-LY / Doc # 33 / Filed On: 10/30/2020 02:32 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Proposed Orders are Required when a non-dispositive Motion is filed. DO NOT RE FILE the entire
document. Please, file ONLY the Proposed Order. Use the "ATTACHMENT" event from the menu and LINK the
Proposed Order to your Motion. In the Docket Text, type "(Proposed Order)".
